IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED

SHERYL LYNN HILL, GUARDIAN,

              Appellant,

v.                                                       Case No. 5D16-1362

IN RE: THE GUARDIANSHIP OF
MARY JACOB,

              Appellee.
                                              /

Opinion filed September 9, 2016

Appeal from the Circuit Court
for Marion County,
Jonathan D. Ohlman, Judge.

Russell W. LaPeer, of Landt, Wiechen,
LaPeer, & Ayres, LLP, Ocala, for
Appellant.

Dennis J. Moe, of Dennis J. Moe, P.A.,
Ocala, for Appellee.

                              ON CONCESSION OF ERROR

PER CURIAM.

       Pursuant to Appellee’s Concession of Error, we reverse the trial court’s “Order

Restoring Certain Rights and Denying Others,” and we remand to the trial court for an

order that is consistent with this opinion.

       REVERSED and REMANDED.


BERGER, WALLIS and LAMBERT, JJ., concur.